DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 10/08/2021.
Applicant’s cancelation of claims 2-3 and 10-14 is acknowledged and require no further examining.  Claims 1 and 4-9 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over reference Harrison (2005/0205455) in view of references Diaz et al. (2014/0345236), Kappes (1384899), and Olsen (8192098).
Regarding claim 1, Harrison discloses a vacuum sealer (150) comprising:
a housing (152) having an upper platform (see figure 14 below);
a lid (154) pivotably attached to the housing (152), and movable between a closed position, covering the platform (see figure 14 below), and an open position, exposing the platform (see figure 14 below),
wherein the platform (see Figure 14 below) engaged with the lid (154) form a sealed vacuum chamber (hollow area);
a pump (260) in fluid communication with the vacuum chamber (hollow area) to withdraw air from the vacuum chamber (hollow area) and create a vacuum therein,
wherein the sealed vacuum chamber (hollow area) being configured to receive an open end (46) of a plastic bag (41) therebetween and withdraw air therefrom via activation of the pump (260);
a first heating plate (172) secured to one of: the underside of the lid (154) ,and the platform (see figure 14 below); and
a date stamp mechanism (page 8 paragraph 108)
(Figure 14, 15 and Page 6 paragraph 87, 89, 93, Page 8 paragraph 108) 
However, Harrison does not disclose: a first cavity with a first gasket; a second cavity with a second gasket; a thermally insulating backing strip opposing the first heating plate; a second heating plate, and an opposing stamp wheel.
[AltContent: arrow][AltContent: textbox (Upper Platform)][AltContent: textbox (Harrison)]
    PNG
    media_image1.png
    471
    411
    media_image1.png
    Greyscale

Diaz discloses a vacuum sealer comprising: platform (12) defining a first cavity; and a lid (14) defining a second cavity, wherein the first cavity is surrounded by a first gasket (22a) and the second cavity is surrounded by a second gasket (22b), and wherein the first gasket (22a) and the second gasket (22b) are configured to cooperate to define a vacuum chamber (24). (Figure 1, 8, Page 2 paragraphs 34, 36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Harrison by incorporating the cavities and gaskets since page 1 paragraph 4 of Diaz states such a modification would allow particles and/or liquid that spills out can be gathered during the air evacuation.
Kappes discloses numbering device comprising: a plurality of manually adjustable stamping wheels (14) situated on a shaft (15); and a pad (25), wherein the manually adjustable stamping wheels have at least one raised portion (17), wherein the manually adjustable stamping wheels (14) are located opposed to the pad (25), and 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the date stamp mechanism of Harrison by incorporating the numbering device since page 1 lines 47-53 of Kappes states such a modification would provide number that is inconspicuous but legible onto the film.
Harrison disclose the date stamp mechanism is configured to apply the date onto the bag. (Page 8 paragraph 108)  Kappes discloses the each of the plurality of manually adjustable stamp wheels (14) have numerical characters (17).  When modifying Harrison by incorporating the numbering device, numerical characters on the wheels is understood to represent the possible dates that might be desired.
Therefore, when modifying Harrison in view of Kappes is interpreted to disclose the at least one stamp wheel comprises:
a month wheel, wherein the at least one raised portion includes raised characters corresponding to months of the year;
a day wheel, wherein the at least one raised portion includes raised characters corresponding to days of the month; and
a year wheel, wherein the at least one raised portion includes raised characters corresponding to years.
Olsen discloses a stamping device (100) comprising: a stamping die holder (202); and a backing plate (208), wherein a film (601) is situated between the die holder 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the numbering device of Kappes by incorporating a heater in the pad as taught by Olsen since such a modification would allow the film to be evenly heated from both sides.
Regarding claim 4, Harrison modified by Diaz, Kappes, and Olsen disclose the housing (Harrison – 152) comprises a lower housing (Harrison – see figure 18 below) and a upper housing (Harrison – see figure 18 below) secured upon the lower housing (Harrison – see figure 18 below), the upper housing (Harrison – see figure 18 below) defining the platform. (Harrison – Figure 18)
[AltContent: textbox (Lower Housing)][AltContent: textbox (Upper Housing)][AltContent: ][AltContent: ][AltContent: textbox (Harrison)]
    PNG
    media_image2.png
    339
    449
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Harrison (2005/0205455) in view of references Diaz et al. (2014/0345236), Kappes (1384899), and Olsen (8192098) as applied to claim 1 above, and further in view of reference Rice (7481345).
Regarding claim 5, Harrison modified by Diaz, Kappes, and Olsen disclose the claimed invention as stated above but do not disclose the housing includes an internal compartment configured to housing a roll of plastic bag stock.
Rice discloses a film dispensing system comprising: a roll of film (210) situated in a compartment (205); and a door (202) movable between a closed position covering the opening (206) to the compartment (205) and an opening position allowing access to the roll (210). (Figure 2-3 and Column 3 lines 27-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the housing of Harrison by incorporating the compartment and door since column 2 lines 22-25 of Rice states such a modification would allow the roll to be stored away, out of sight.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over reference Harrison (2005/0205455) in view of references Diaz et al. (2014/0345236), Kappes (1384899), Olsen (8192098), and Rice (7481345) as applied to claim 5 above, and further in view of reference Hsiao (6460443).
Regarding claim 6, Harrison modified by Diaz, Kappes, Olsen, and Rice disclose the door includes a cutting bracket (Rice – 40) on an interior face thereof, a cutting device (Rice – 42) mounted upon the cutting bracket (Rice – 40). (Column 3 lines 50-52)
However, Harrison modified by Diaz, Kappes, Olsen, and Rice do not disclose an elongate track, cutting holder, and a cutting blade assembly.
Hsiao discloses a cutting device comprising: a cutting bracket (21, 26, 28); an elongate track (31, 32) removably mounted upon the cutting bracket (21, 26, 28); a 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cutting edge and cutting bracket of Rice by incorporating the cutting device since column 1 lines 20-23 of Hsiao states such a modification would allow the cutting blade assembly to be easily changed or replaced.
[AltContent: textbox (Hsiao)][AltContent: arrow][AltContent: textbox (Open-Ended Slot)]
    PNG
    media_image3.png
    482
    489
    media_image3.png
    Greyscale

Regarding claim 7, Harrison modified by Diaz, Kappes, Olsen, Rice, and Hsiao disclose the cutting bracket (Hsiao – 21, 26, 28) and the elongate track (Hsiao – 31, 32) define an open-ended slot (Hsiao – see figure 5 above) therebetween configured to receive bag stock therethrough. (Hsiao – Figure 5)
Regarding claim 8, Harrison modified by Diaz, Kappes, Olsen, Rice, and Hsiao disclose the cutting blade holder (Hsiao – 30, 303, 304) cantilevers forward from the track (Hsiao – 31, 32) and includes a blade bracket (Hsiao – 30), wherein at a terminal end thereof receiving the cutting blade assembly (Hsiao – 33) therein, such that the cutting blade assembly (Hsiao – 33) is spaced forwardly from the track (Hsiao – 31, 32). (Hsiao – Figure 5 and Column 2 lines 30-35)
Regarding claim 9, Harrison modified by Diaz, Kappes, Olsen, Rice, and Hsiao disclose cutting blade holder (Hsiao – 30, 303, 304) is configured to slide along the track (Hsiao – 31, 32), and wherein the cutting blade assembly (Hsiao – 33) is configured to cut through bag stock (Harrison – 41) as the cutting holder (Hsiao – 30, 303, 304) sliding along the track (Hsiao – 31, 32). (Hsiao – Figure 4 and Column 2 lines 40-42)

Response to Arguments
Applicant’s cancelation of claims 2-3 and 10-14 is acknowledged and require no further examining.  Claims 1 and 4-9 are pending in the application.

In response to the arguments of the objections toward the Claims, in view of the amendments to the Claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Harrison (2005/0205455) modified by references Diaz et al. (2014/0345236), Kappes (1384899), and Olsen (8192098), Examiner finds the arguments not persuasive.

In other words, the user must engage the wheel to select their desired date and may operate the machine in a number of consecutive operations.  The date stamp is specifically required to be positioned opposed to the second heating plate, which is not present in Kappes.  Not only are these limitations not suggested or disclosed in the combination presented in the Action, but heating the numerals as described in Kappes would not be safe for the user, since they are manually adjusted by the user.

Kappes discloses the “numbering cylinder comprises a plurality of dials or numbering wheels 14 rotatively mounted”. (Page 2 lines 25-27)  Kappes does not disclose or show any mechanism that would allow the dials or numbering wheels to be rotated automatically.  This implies that dials or numbering wheels must be rotated manually by the user in order to position the desired numbers opposite the pad.  
Kappes also does not disclose that the dial or numbering wheels must be rotated or can only be rotated while the dials or numbering wheels are heated.  Therefore, the dials or number wheels are fully capable of being manually rotated by the user when the dials or number wheels are not heated.
Furthermore, it is noted that the features upon which applicant relies (i.e., manually rotating the wheel while said wheel is heated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kappes is not relied upon for the teaching of the date stamp being positioned opposed to the second heating plate.  Kappes is relied upon for the teaching of a plurality of manually adjustable stamp wheels.  
Harrison is relied upon for the teaching of vacuum sealer configured to process a plastic bag situated between the lid and platform.  Olsen is relied upon for the teaching of a stamping device comprising a heated die holder and a heated backing plate.
Therefore, Harrison in view of Kappes and Olsen disclose a vacuum sealer comprising a plurality of manually adjustable stamp wheels opposed a second heating plate, wherein a plastic bag is situated between the manually adjustable stamp wheels and the second heating plate.
Applicant states:
The Action justification for stating why Kappes would be combined with the other references is to arrive at a “number that is inconspicuous but legible on the film”.  It is not a stated goal of the subject invention to be “inconspicuous”.

In response to applicant's argument that inconspicuous stamping is not a stated goal of the subject invention, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  "One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings." [MPEP 2144 (IV)]
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant states:
First, the “person of ordinary skill in the art” is not established in the Action, as is required.  Second, the claimed invention is the mechanism with more moving parts that Harrison.  The date wheels must move to a desired position by the user, which isn’t present in Harrison.  This is exactly why the prior response/amendment indicated the proposed combination was counter intuitive.

It is unclear what Applicant means when arguing the person of ordinary skill in the art is not established.  The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. [MPEP 2141.03 (I)]  When trying to modify or improve the invention disclosed by Harrison, the hypothetical person having known the relevant art at the time would looking into other inventions with stamping mechanism, such as Kappes.
Harrison disclose the vacuum sealer comprises a date stamp mechanism and discloses, as an example, the date stamp mechanism may comprise a series of small multi-segment heating element that resemble LEDs.  Harrison does not teach away from the date stamp mechanism comprising different elements, or disclose the vacuum sealer cannot comprising a second heating plat and an opposing stamp wheel.  Kappes discloses that, by incorporating the stamp wheels, the numbers that are stamped onto the film will be more inconspicuous but legible.  The person of ordinary skill in the art 
Applicant does not provide any reference or teachings to support the assertion that incorporation of stamp wheels is “counter intuitive entirely”, therefore rendering said assertion mere speculation.  Stating that the claimed invention is different from Harrison does not make it not obvious to incorporate the stamping wheels taught by Kappes into the date stamp mechanism of Harrison.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Since Applicant does not provide support for the assertion, and since Harrison does not teach away from incorporating the stamp wheels, Applicant’s arguments is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 4, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731